DETAILED ACTION
This communication is responsive to the telephonic interview made on 07/23/2021 and 07/26/2021. 
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in the telephonic interview with Mr. Craig A. Slavin on 07/26/2021.
The application has been amended as follows:
In the claims: please add:
	21.	An apparatus, comprising: 
		a hearing device housing including at least one titanium wall with an outer surface, a sound aperture and a counterbore around the sound aperture, the counterbore defining an abutment surface and a side surface defining an inner diameter and extending from the abutment surface to an end at the wall outer surface; and
		 a bushing, including a tube and a flange extending outwardly from the tube that defines an outer perimeter and an outer diameter that is less than the counterbore side surface inner diameter, an abutment surface, and a top surface, configured to receive a hearing device cerumen guard, the flange being located within the counterbore and the flange abutment surface being secured to the counterbore abutment surface with adhesive located between the flange abutment surface and the counterbore abutment surface.

	22.	An apparatus as claimed in claim 21, further comprising: a cerumen guard mounted to the bushing.

	23.	An apparatus as claimed in claim 21, wherein the hearing device housing comprises an in-the-ear hearing device housing.

	24.	An apparatus as claimed in claim 21, wherein the hearing device housing comprises a hearing device receiver housing.

---- End Examiner’s Amendment ----
Allowable Subject Matter 
Claims 1, 7-13 and 21-24 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651